Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitation is: "solution searching device" in claims 1-7. The specification of the application [Page 7, Para. 2] which references the solution searching device and describes specialized computer functions which include solution search using a search tree based on a phase information acquired from the controller, and determining an item feeding order satisfying the constraint conditions input to the operation device, and presenting a control command optimized to the controller. In light of the specification, the solution searching device is directed to software that can perform the claimed operations, along with generic computer components like logic machines and storage machines.

If applicant does not intend to have these limitations interpreted under 35 U.S.C.112(f) or pre-A IA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation " solution searching device " invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As " solution searching device " is directed towards a specialized computer function with general computing components, the algorithm is not disclosed. MPEP §2181 states: "Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)". Therefore, claims 1-7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter

Regarding Claim 1:  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 1 is directed to a device, which is directed to a machine/apparatus, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 1 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
a search tree expanding unit that creates a node based on options until a stop condition is satisfied (Mental processes -observation, evaluation, judgment, opinion)
an evaluation calculation unit that calculates evaluation values for leaf nodes using a first evaluation method (Mental processes -observation, evaluation, judgment, opinion)
a search solution determination unit that sequentially updates an evaluation value of an upper node based on an evaluation value of a lower node to determine a search solution (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application, and the claim recites no additional elements.
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 2 recites:
wherein the search solution determination unit updates an evaluation value of a child node of a root node using a second evaluation method different from the first evaluation method to determine the search solution (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 3 recites:
wherein in a case where evaluation values of a plurality of child nodes of the root node are the highest values, the search solution determination unit updates the evaluation values of the plurality of child nodes using the second evaluation method to determine the search solution (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 4 recites:
Wherein the first evaluation method evaluates a status of a first stage defined by a constraint condition (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
the second evaluation method evaluates a status of a stage prior to the first stage (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 5 recites:
wherein the search tree expanding unit checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the tree expanding unit omits creation of the new node (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 6 recites:
wherein the search tree expanding unit calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 7 recites:
a controller that controls an object to be controlled; and the solution searching device according to claim 1 that acquires phase information of the object to be controlled from the controller (Data gathering) which amounts to extra-solution activity of data gathering. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
performs solution search using the search tree based on the phase information (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

For the reasons above, dependent claims 1-7 are rejected as being directed to non-patentable subject matter under §101.

Regarding Claim 8:  
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 8 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
create a node based on options until a stop condition is satisfied (Mental processes -observation, evaluation, judgment, opinion)
calculate evaluation values for leaf nodes using a first evaluation method (Mental processes -observation, evaluation, judgment, opinion)
sequentially update an evaluation value of an upper node based on an evaluation value of a lower node to determine a search solution (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 8 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application, and the claim recites no additional elements.
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 8 is directed to a judicial exception.
Step 2B Analysis:  
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For the reasons above, claim 8 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 9 recites:
wherein the processor updates an evaluation value of a child node of a root node using a second evaluation method different from the first evaluation method to determine the search solution (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 10 recites:
wherein in a case where evaluation values of a plurality of child nodes of the root node are the highest values, the processor updates the evaluation values of the plurality of child nodes using the second evaluation method to determine the search solution (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 11 recites:
Wherein the first evaluation method evaluates a status of a first stage defined by a constraint condition (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
the second evaluation method evaluates a status of a stage prior to the first stage (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 12 recites:
wherein the processor checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the processor omits creation of the new node (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 13 recites:
wherein the processor calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

For the reasons above, dependent claims 8-13 are rejected as being directed to non-patentable subject matter under §101.

Regarding Claim 14:  
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 14 is directed to a non-transitory computer readable medium, which is directed to a product/article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 14 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
create a node based on options until a stop condition is satisfied (Mental processes -observation, evaluation, judgment, opinion)
calculate evaluation values for leaf nodes using a first evaluation method (Mental processes -observation, evaluation, judgment, opinion)
sequentially update an evaluation value of an upper node based on an evaluation value of a lower node to determine a search solution (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 14 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application, and the claim recites no additional elements.
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 14 is directed to a judicial exception.
Step 2B Analysis:  
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
For the reasons above, claim 14 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 15 recites:
wherein the instructions cause the computer to updates an evaluation value of a child node of a root node using a second evaluation method different from the first evaluation method to determine the search solution (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 16 recites:
wherein instructions cause the computer to, in a case where evaluation values of a plurality of child nodes of the root node are the highest values, update the evaluation values of the plurality of child nodes using the second evaluation method to determine the search solution (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 17 recites:
Wherein the first evaluation method evaluates a status of a first stage defined by a constraint condition (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
the second evaluation method evaluates a status of a stage prior to the first stage (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 18 recites:
wherein the instructions cause the computer to check whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, omit creation of the new node (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 19 recites:
wherein the instructions cause the computer to calculate a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

For the reasons above, dependent claims 14-19 are rejected as being directed to non-patentable subject matter under §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki (US20150347649A1), in view of Kazuto (Analysis of 6x6 TRAX by using df-pn search – 2016).

Regarding claim 1, Shiraki teaches A solution searching device that performs solution search using a search tree comprising: a search tree expanding unit that creates a node based on options until a stop condition is satisfied ([0033] The enlargement unit 222 enlarges a search tree. Specifically, the enlargement unit 222 determines whether a node selected by the selection unit 221 needs to be developed according to a predefined standard, and if necessary, develops the node to a next lowest level and enlarges the search tree.
an evaluation calculation unit that calculates evaluation values for leaf nodes using a first evaluation method ([0034] The simulation unit 223 performs a simulation. Specifically, the simulation unit 223 searches one solution in a simple method such as playout or random simulation, and acquires an evaluation value of the solution. The examiner notes that Shiraki teaches acquiring an evaluation value based on a playout or random simulation. The examiner also considers the simulation unit taught by Shiraki to be the claimed evaluation calculation unit.
a search solution determination unit that sequentially updates an evaluation value of an upper node based on an evaluation value of a lower node to determine a search solution ([0035] The evaluation value update unit 224 updates the evaluation value of the solution of each node depending on a result of playout performed by the simulation unit 223. The evaluation values of the respective nodes are made of statistic values as a collection of evaluation values acquired by repeated simulations, and the evaluation value update unit 224 updates the statistic values. The examiner notes that Shiraki teaches repeating simulations to obtain evaluation values and updating the evaluation value of the solution of each node. The examiner also considers the evaluation value update unit taught by Shiraki to be the claimed solution determination unit.

Regarding claim 2, Shiraki teaches The solution searching device according to claim 1, wherein the search solution determination unit updates an evaluation value of a child node of a root node using a second evaluation method different from the first evaluation method to determine the search solution ([0036-0038] The evaluation value update unit 224 calculates an index value. In the present exemplary embodiment, the evaluation function values (which will be also denoted as solution evaluation values below) of best, mean and kbest are calculated as index values, respectively The evaluation value update unit 224 calculates a comprehensive evaluation value in combination of the calculated evaluation values. At this time, the evaluation value update unit 224 calculates the comprehensive evaluation value in consideration of tradeoff of each index (best, mean, kbest) such that a characteristic value of each index is emphasized. The evaluation value update unit 224 updates the evaluation value of each node based on a comprehensive evaluation value calculation result. The examiner notes that Shiraki teaches the calculation of a comprehensive evaluation value of best, mean, and kbest (a different evaluation value than the one acquired by the simulation unit), and the updating of the evaluation value of each node based on a comprehensive evaluation value calculation result.

Regarding claim 3, Shiraki teaches The solution searching device according to claim 2, wherein in a case where evaluation values of a plurality of child nodes of the root node are the highest values, the search solution determination unit updates the evaluation values of the plurality of child nodes using the second evaluation method to determine the search solution ([0036-0038] The evaluation value update unit 224 calculates an index value. In the present exemplary embodiment, the evaluation function values (which will be also denoted as solution evaluation values below) of best, mean and kbest are calculated as index values, respectively The evaluation value update unit 224 calculates a comprehensive evaluation value in combination of the calculated evaluation values. At this time, the evaluation value update unit 224 calculates the comprehensive evaluation value in consideration of tradeoff of each index (best, mean, kbest) such that a characteristic value of each index is emphasized. The evaluation value update unit 224 updates the evaluation value of each node based on a comprehensive evaluation value calculation result. The examiner notes that Shiraki teaches the calculation of a comprehensive evaluation value of best, mean, and kbest (an expectation-based evaluation function will be denoted as mean, an optimum solution-based evaluation function will be denoted as best, and an evaluation function based on an average of the highest k solutions will be denoted as kbest [0004]), and the updating of the evaluation value of each node based on a comprehensive evaluation value calculation result.

Regarding claim 4, Shiraki teaches The solution searching device according to claim 2, wherein the first evaluation method evaluates a status of a first stage defined by a constraint condition ([0034] The simulation unit 223 performs a simulation. Specifically, the simulation unit 223 searches one solution in a simple method such as playout or random simulation, and acquires an evaluation value of the solution. The examiner notes that Shiraki teaches a simulation unit that acquires an evaluation value after adding a node to the search tree based on predefined standards [0033].
the second evaluation method evaluates a status of a stage prior to the first stage ([0090] The evaluation value update unit 224 calculates the evaluation function value used for node selection. The examiner notes that Shiraki teaches the use of an evaluation value update unit that calculates an evaluation function value based on an evaluation value and an index value of the best, mean, and kbest solutions [0036-0037] that is used to select a node to be added to the search tree.

Regarding claim 8, Shiraki teaches A solution search method using a search tree executed by a computer system including one or more storage devices and one or more processors operating in accordance with a program stored in the one or more storage devices, the method comprising: causing the processor to create a node based on options until a stop condition is satisfied ([0033] The enlargement unit 222 enlarges a search tree. Specifically, the enlargement unit 222 determines whether a node selected by the selection unit 221 needs to be developed according to a predefined standard, and if necessary, develops the node to a next lowest level and enlarges the search tree.
causing the processor to calculate evaluation values for leaf nodes using a first evaluation method ([0034] The simulation unit 223 performs a simulation. Specifically, the simulation unit 223 searches one solution in a simple method such as playout or random simulation, and acquires an evaluation value of the solution. The examiner notes that Shiraki teaches acquiring an evaluation value based on a playout or random simulation. The examiner also considers the simulation unit taught by Shiraki to be the claimed evaluation calculation unit.
causing the processor to sequentially update an evaluation value of an upper node based on an evaluation value of a lower node to determine a search solution ([0035] The evaluation value update unit 224 updates the evaluation value of the solution of each node depending on a result of playout performed by the simulation unit 223. The evaluation values of the respective nodes are made of statistic values as a collection of evaluation values acquired by repeated simulations, and the evaluation value update unit 224 updates the statistic values. The examiner notes that Shiraki teaches repeating simulations to obtain evaluation values and updating the evaluation value of the solution of each node. The examiner also considers the evaluation value update unit taught by Shiraki to be the claimed solution determination unit.

Regarding claim 9, Shiraki teaches The solution search method according to claim 8, wherein the processor updates an evaluation value of a child node of a root node using a second evaluation method different from the first evaluation method to determine the search solution ([0036-0038] The evaluation value update unit 224 calculates an index value. In the present exemplary embodiment, the evaluation function values (which will be also denoted as solution evaluation values below) of best, mean and kbest are calculated as index values, respectively The evaluation value update unit 224 calculates a comprehensive evaluation value in combination of the calculated evaluation values. At this time, the evaluation value update unit 224 calculates the comprehensive evaluation value in consideration of tradeoff of each index (best, mean, kbest) such that a characteristic value of each index is emphasized. The evaluation value update unit 224 updates the evaluation value of each node based on a comprehensive evaluation value calculation result. The examiner notes that Shiraki teaches the calculation of a comprehensive evaluation value of best, mean, and kbest (a different evaluation value than the one acquired by the simulation unit), and the updating of the evaluation value of each node based on a comprehensive evaluation value calculation result.

Regarding claim 10, Shiraki teaches The solution search method according to claim 9, wherein, in a case where evaluation values of a plurality of the child nodes of the root node are the highest values, the processor updates the evaluation values of the plurality of child nodes using the second evaluation method to determine the search solution ([0036-0038] The evaluation value update unit 224 calculates an index value. In the present exemplary embodiment, the evaluation function values (which will be also denoted as solution evaluation values below) of best, mean and kbest are calculated as index values, respectively The evaluation value update unit 224 calculates a comprehensive evaluation value in combination of the calculated evaluation values. At this time, the evaluation value update unit 224 calculates the comprehensive evaluation value in consideration of tradeoff of each index (best, mean, kbest) such that a characteristic value of each index is emphasized. The evaluation value update unit 224 updates the evaluation value of each node based on a comprehensive evaluation value calculation result. The examiner notes that Shiraki teaches the calculation of a comprehensive evaluation value of best, mean, and kbest (an expectation-based evaluation function will be denoted as mean, an optimum solution-based evaluation function will be denoted as best, and an evaluation function based on an average of the highest k solutions will be denoted as kbest [0004]), and the updating of the evaluation value of each node based on a comprehensive evaluation value calculation result.

Regarding claim 11, Shiraki teaches The solution search method according to claim 9, wherein the first evaluation method evaluates a status of a first stage defined by a constraint condition ([0034] The simulation unit 223 performs a simulation. Specifically, the simulation unit 223 searches one solution in a simple method such as playout or random simulation, and acquires an evaluation value of the solution. The examiner notes that Shiraki teaches a simulation unit that acquires an evaluation value after adding a node to the search tree based on predefined standards [0033].
the second evaluation method evaluates a status of a stage prior to the first stage ([0090] The evaluation value update unit 224 calculates the evaluation function value used for node selection. The examiner notes that Shiraki teaches the use of an evaluation value update unit that calculates an evaluation function value based on an evaluation value and an index value of the best, mean, and kbest solutions [0036-0037] that is used to select a node to be added to the search tree.

Regarding claim 14, Shiraki teaches A non-transitory computer-readable medium storing instructions that cause a computer to execute a solution search using a search tree, the instructions causing the computer to: create a node based on options until a stop condition is satisfied ([0033] The enlargement unit 222 enlarges a search tree. Specifically, the enlargement unit 222 determines whether a node selected by the selection unit 221 needs to be developed according to a predefined standard, and if necessary, develops the node to a next lowest level and enlarges the search tree.
calculate an evaluation value for a leaf node using a first evaluation method ([0034] The simulation unit 223 performs a simulation. Specifically, the simulation unit 223 searches one solution in a simple method such as playout or random simulation, and acquires an evaluation value of the solution. The examiner notes that Shiraki teaches acquiring an evaluation value based on a playout or random simulation. The examiner also considers the simulation unit taught by Shiraki to be the claimed evaluation calculation unit.
sequentially update an evaluation value of an upper node based on an evaluation value of a lower node to determine a search solution ([0035] The evaluation value update unit 224 updates the evaluation value of the solution of each node depending on a result of playout performed by the simulation unit 223. The evaluation values of the respective nodes are made of statistic values as a collection of evaluation values acquired by repeated simulations, and the evaluation value update unit 224 updates the statistic values. The examiner notes that Shiraki teaches repeating simulations to obtain evaluation values and updating the evaluation value of the solution of each node. The examiner also considers the evaluation value update unit taught by Shiraki to be the claimed solution determination unit.

Regarding claim 15, Shiraki teaches The non-transitory computer-readable medium according to claim 14, wherein the instructions cause the computer to update an evaluation value of a child node of a root node using a second evaluation method different from the first evaluation method to determine the search solution ([0036-0038] The evaluation value update unit 224 calculates an index value. In the present exemplary embodiment, the evaluation function values (which will be also denoted as solution evaluation values below) of best, mean and kbest are calculated as index values, respectively The evaluation value update unit 224 calculates a comprehensive evaluation value in combination of the calculated evaluation values. At this time, the evaluation value update unit 224 calculates the comprehensive evaluation value in consideration of tradeoff of each index (best, mean, kbest) such that a characteristic value of each index is emphasized. The evaluation value update unit 224 updates the evaluation value of each node based on a comprehensive evaluation value calculation result. The examiner notes that Shiraki teaches the calculation of a comprehensive evaluation value of best, mean, and kbest (a different evaluation value than the one acquired by the simulation unit), and the updating of the evaluation value of each node based on a comprehensive evaluation value calculation result.

Regarding claim 16, Shiraki teaches The non-transitory computer-readable medium according to claim 15, wherein the instructions cause the computer to, in a case where evaluation values of a plurality of child nodes of the root node are the highest values, update the evaluation values of the plurality of child nodes using the second evaluation method to determine the search solution ([0036-0038] The evaluation value update unit 224 calculates an index value. In the present exemplary embodiment, the evaluation function values (which will be also denoted as solution evaluation values below) of best, mean and kbest are calculated as index values, respectively The evaluation value update unit 224 calculates a comprehensive evaluation value in combination of the calculated evaluation values. At this time, the evaluation value update unit 224 calculates the comprehensive evaluation value in consideration of tradeoff of each index (best, mean, kbest) such that a characteristic value of each index is emphasized. The evaluation value update unit 224 updates the evaluation value of each node based on a comprehensive evaluation value calculation result. The examiner notes that Shiraki teaches the calculation of a comprehensive evaluation value of best, mean, and kbest (an expectation-based evaluation function will be denoted as mean, an optimum solution-based evaluation function will be denoted as best, and an evaluation function based on an average of the highest k solutions will be denoted as kbest [0004]), and the updating of the evaluation value of each node based on a comprehensive evaluation value calculation result.

Regarding claim 17, Shiraki teaches The non-transitory computer-readable medium according to claim 15, wherein the first evaluation method evaluates a status of a first stage defined by a constraint condition ([0034] The simulation unit 223 performs a simulation. Specifically, the simulation unit 223 searches one solution in a simple method such as playout or random simulation, and acquires an evaluation value of the solution. The examiner notes that Shiraki teaches a simulation unit that acquires an evaluation value after adding a node to the search tree based on predefined standards [0033].
the second evaluation method evaluates a status of a stage prior to the first stage ([0090] The evaluation value update unit 224 calculates the evaluation function value used for node selection. The examiner notes that Shiraki teaches the use of an evaluation value update unit that calculates an evaluation function value based on an evaluation value and an index value of the best, mean, and kbest solutions [0036-0037] that is used to select a node to be added to the search tree.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki (US20150347649A1), in view of Craighead (US9069792).

Regarding claim 5, Shiraki teaches The solution searching device according to claim 1. However, Shiraki fails to explicitly teach wherein the search tree expanding unit checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the tree expanding unit omits creation of the new node.
On the other hand, Craighead teaches wherein the search tree expanding unit checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the tree expanding unit omits creation of the new node ([Col. 13, Line 8] Adjacent nodes in the metadata tree can be examined to determine whether the URL and the associated metadata is the same as that associated with the new node. If so, then revision range associated with the matching node can be expanded to include the revision number of the newly added node and then the newly added node can be removed from the metadata tree. The examiner notes that Shiraki and Craighead are both considered to be analogous because they are in the same field of data modeling. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate wherein the search tree expanding unit checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the tree expanding unit omits creation of the new node as taught by Craighead [Col. 13, Line 8] to efficiently provide information related to requests for information [Col. 14, Line 8]).

Regarding claim 6, Shiraki teaches The solution searching device according to claim 5. However, Shiraki fails to explicitly teach wherein the search tree expanding unit calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes.
On the other hand, Craighead teaches wherein the search tree expanding unit calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes ([Col. 13, Line 7] That is, a node can be created for new metadata with the revision number for that metadata. Adjacent nodes in the metadata tree can be examined to determine whether the URL and the associated metadata is the same as that associated with the new node. The examiner considers the examination of nodes as taught by Craighead to be the claimed calculation and comparison of feature values of the new and already created nodes. The examiner also notes that Shiraki and Craighead are both considered to be analogous because they are in the same field of data modeling. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate wherein the search tree expanding unit calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes as taught by Craighead [Col. 13, Line 7] to remove duplicate nodes and efficiently provide information related to requests for information [Col. 14, Line 8]).

Regarding claim 12, Shiraki teaches The solution search method according to claim 8. However, Shiraki fails to explicitly teach wherein the processor checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the processor omits creation of the new node.
On the other hand, Craighead teaches wherein the processor checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the processor omits creation of the new node ([Col. 13, Line 8] Adjacent nodes in the metadata tree can be examined to determine whether the URL and the associated metadata is the same as that associated with the new node. If so, then revision range associated with the matching node can be expanded to include the revision number of the newly added node and then the newly added node can be removed from the metadata tree. The examiner notes that Shiraki and Craighead are both considered to be analogous because they are in the same field of data modeling. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate wherein the processor checks whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, the processor omits creation of the new node as taught by Craighead [Col. 13, Line 8] to efficiently provide information related to requests for information [Col. 14, Line 8]).

Regarding claim 13, Shiraki teaches The solution search method according to claim 12. However, Shiraki fails to explicitly teach wherein the processor calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes.
On the other hand, Craighead teaches wherein the processor calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes ([Col. 13, Line 7] That is, a node can be created for new metadata with the revision number for that metadata. Adjacent nodes in the metadata tree can be examined to determine whether the URL and the associated metadata is the same as that associated with the new node. The examiner considers the examination of nodes as taught by Craighead to be the claimed calculation and comparison of feature values of the new and already created nodes. The examiner also notes that Shiraki and Craighead are both considered to be analogous because they are in the same field of data modeling. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate wherein the processor calculates a feature value of the new node, compares the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determines that the new node overlaps one of the already created nodes as taught by Craighead [Col. 13, Line 7] to remove duplicate nodes and efficiently provide information related to requests for information [Col. 14, Line 8]).


Regarding claim 18, Shiraki teaches The non-transitory computer-readable medium according to claim 14. However, Shiraki fails to explicitly teach wherein the instructions cause the computer to check whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, omits creation of the new node.
On the other hand, Craighead teaches wherein the instructions cause the computer to check whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, omits creation of the new node ([Col. 13, Line 8] Adjacent nodes in the metadata tree can be examined to determine whether the URL and the associated metadata is the same as that associated with the new node. If so, then revision range associated with the matching node can be expanded to include the revision number of the newly added node and then the newly added node can be removed from the metadata tree. The examiner notes that Shiraki and Craighead are both considered to be analogous because they are in the same field of data modeling. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate wherein the instructions cause the computer to check whether a new node overlaps already created nodes, and in a case where the new node overlaps one of the already created nodes, omits creation of the new node as taught by Craighead [Col. 13, Line 8] to efficiently provide information related to requests for information [Col. 14, Line 8]).

Regarding claim 19, Shiraki teaches The non-transitory computer-readable medium according to claim 18. However, Shiraki fails to explicitly teach wherein the instructions cause the computer to calculate a feature value of the new node, compare the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determine that the new node overlaps one of the already created nodes.
On the other hand, Craighead teaches wherein the instructions cause the computer to calculate a feature value of the new node, compare the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determine that the new node overlaps one of the already created nodes ([Col. 13, Line 7] That is, a node can be created for new metadata with the revision number for that metadata. Adjacent nodes in the metadata tree can be examined to determine whether the URL and the associated metadata is the same as that associated with the new node. The examiner considers the examination of nodes as taught by Craighead to be the claimed calculation and comparison of feature values of the new and already created nodes. The examiner also notes that Shiraki and Craighead are both considered to be analogous because they are in the same field of data modeling. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate wherein the instructions cause the computer to calculate a feature value of the new node, compare the feature value of the new node with feature values of the already created nodes, and in a case where the feature value of the new node and any one of the feature values of the already created nodes are the same, determine that the new node overlaps one of the already created nodes as taught by Craighead [Col. 13, Line 7] to remove duplicate nodes and efficiently provide information related to requests for information [Col. 14, Line 8]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki (US20150347649A1), in view of Kazuto (Analysis of 6x6 TRAX by using df-pn search – 2016).

Regarding claim 7, Shiraki teaches An optimization exploration system comprising: a controller that controls an object to be controlled; and the solution searching device according to claim 1 that. However, Shiraki fails to explicitly teach acquires phase information of the object to be controlled from the controller. Shiraki also fails to explicitly teach performs solution search using the search tree based on the phase information.
On the other hand, Kazuto teaches acquires phase information of the object to be controlled from the controller ([Page 2, Para. 3.3] In this study, for any two phases, if the tile placement and the turn are the same, they are considered to be the same phase even if the steps to reach that phase are different. Then, multiple such surfaces are mapped to a single node. The examiner notes that Kazuto teaches using phase information such as tile placement and player turn to determine if the phases (also nodes [Page 1, Para. 3.1]) are the same. The examiner considers the game phase represented by the tile and player turn to be the claimed object to be controlled. The examiner also notes that Shiraki and Kazuto are both considered to be analogous because they are in the same field of search trees. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate acquires phase information of the object to be controlled from the controller as taught by Kazuto [Page 2, Para. 3.3] so that the game can be finished in a small number of moves [Page 2, Para. 3.2]).
Furthermore, Kazuto teaches performs solution search using the search tree based on the phase information ([Page 1, Para. 3.1] An AND/OR tree is a rooted tree, consisting of AND nodes and OR nodes, with the root node being the current surface. Each node corresponds to a game phase, and the branches between nodes correspond to the progression of the game. The examiner notes that Kazuto teaches searching an AND/OR search tree using game phase and game progression information. The examiner also notes that Shiraki and Kazuto are both considered to be analogous because they are in the same field of search trees. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiraki’s search tree to incorporate performs solution search using the search tree based on the phase information as taught by Kazuto [Page 1, Para. 3.1] so that the game can be finished in a small number of moves [Page 2, Para. 3.2]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perron (US 2013/0191317 Al)
“Perron teaches the use of constraints to make searching binary trees more efficient”
Johnson (US 10,275,819 Bl)
“Johnson teaches the use of a pairwise approach to train a machine learning model to return an incompatibility score for any given pair of items”
Nachmanson (Node Overlap Removal by Growing a Tree – 2016) 
“Nachmanson teaches the elimination of overlapping between nodes by growing a search tree”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824. The examiner can normally be reached Monday-Friday 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/           Examiner, Art Unit 2128          

/OMAR F FERNANDEZ RIVAS/           Supervisory Patent Examiner, Art Unit 2128